66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Grant ANDERSON, Petitioner.
No. 95-8066.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 19, 1995.

Grant Anderson, petitioner pro se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Grant Anderson brought this mandamus petition seeking an order directing the district court to file and act upon his civil complaint.  The record reveals that Anderson submitted the complaint at issue to the district court in December 1994.  Because of Anderson's litigiousness, the court imposed a prefiling injunction on Anderson and returned the civil complaint to Anderson with instructions that the complaint would only be filed if submitted in conformance with the prefiling injunction.


2
In filing this petition for mandamus, Anderson is seeking appellate review of the propriety of the district court's imposition of a prefiling injunction.  Mandamus relief cannot, however, be used as a substitute for direct appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Further, Anderson has other avenues for seeking the requested relief, so mandamus relief is not warranted.  In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  Accordingly, although we grant Anderson's motion to proceed in forma pauperis, we deny the mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED